Citation Nr: 1528515	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February to December 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for residuals of a back injury.  

On his May 2011 VA Form 9, Appeal to Board, the appellant requested a personal hearing before a Veterans Law Judge at the RO.  In September 2011, however, the appellant withdrew his hearing request and asked that his appeal be forwarded to the Board without further delay.  

The Board notes that the issues on appeal originally included entitlement to service connection for a left arm disability.  Before the matter was certified to the Board, in a September 2011 rating decision, the RO granted service connection for a left shoulder disability (claimed as a left arm disability) and assigned an initial 10 percent rating, effective April 13, 2010.  In addition, in a July 2012 rating decision, the RO granted service connection for left upper extremity cervical radiculopathy, and assigned an initial 50 percent rating effective May 4, 2011.  

The Board finds that the grant of service connection for a left shoulder disability (claimed as a left arm disability) and left upper extremity cervical radiculopathy constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a left arm disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The appellant did not thereafter submit a notice of disagreement with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The merits of the claim for service connection for residuals of a back injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied service connection for residuals of a back injury.  Although the appellant was notified of the RO's decision and his appellate rights in a July 1995 letter, he did not appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final June 1995 rating decision denying service connection for residuals of a back disability includes statements from the appellant which relate to an unestablished fact necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of a back injury.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant's service treatment records document multiple complaints of low back pain.  For example, these records show that the appellant sustained a back injury after he fell into a hole during basic training in April 1971.  The diagnoses included a lumbosacral strain.  In May 1971, the appellant complained that his back pain had not improved.  

In June 1971, the appellant sought treatment for recurrent back pain, which he indicated had been present since his basic training injury.  At that time, an examination showed paravertebral muscle spasm and decreased range of motion.  The appellant was diagnosed as having a lumbar strain, rule out thoracic outlet syndrome.  

In July 1971, the appellant was hospitalized for treatment of low back pain.  At that time, paravertebral muscle spasm was again observed.  X-rays of the appellant's lumbar spine were negative.  The impressions on discharge included a lumbosacral strain.  In August 1971 and September 1971, the appellant again complained of back pain.  The diagnoses included a lumbosacral strain.  

At his December 1971 military separation medical examination, the appellant's spine was noted to be normal; however, the appellant reported a history of treatment for low back pain in July 1971.  The examiner also noted that the appellant reported having continued low back pain on an occasional basis.  

In November 1994, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a 1971 back injury.  

In support of his claim, the RO obtained private clinical records showing that the appellant fell while on a construction job in October 1987 and experienced immediate pain in his low back.  X-rays were negative for bony pathology, and the initial diagnosis was an acute strain of the lumbosacral spine.  The appellant was initially treated conservatively.  In August 1988, however, his diagnosis was changed to herniated nucleus pulposes at L4-5 and L5-S1 based on MRI findings.  In September 1988, the appellant underwent laminectomies at L4-5 and L5-S1, with excision of a herniated nucleus pulposus at L4-5.  A subsequent myelogram showed a recurrent herniated disc at L4-5, and the appellant underwent a partial laminectomy at L4-5 in October 1988.  Subsequent clinical records show continued complaints of low back pain.  In August 1991, the appellant's physician recommended a spinal fusion, but the appellant declined.  

In connection with his claim of service connection for residuals of a back injury, the appellant was afforded a VA medical examination in February 1995.  The examiner noted that the appellant had a history of an occupational injury in 1987 when he fell while doing construction work and injured his back.  The examiner further noted that the appellant had undergone surgery in 1988 for a herniated intervertebral disc at L4-5, with a subsequent laminectomy at L5-S1.  The appellant reported that his current physician had recommended a spinal fusion.  The VA examiner diagnosed the appellant as having postoperative herniated intervertebral discs, L4-5 and L5-S1, and an unstable lumbosacral spine.  He agreed that a spinal fusion of L3-S1 was necessary.  

Based on this evidence, in a June 1995 rating decision, the RO denied service connection for residuals of a back injury.   In particular, the RO noted that the service treatment records documented a lumbar strain in June 1971, but also found it significant that the appellant's December 1971 separation physical showed that his spine had been normal.  The RO further noted that, although the appellant had been diagnosed as having a current lumbar spine disability, the record contained no evidence of a nexus between the current disability and his military service.  

The appellant was notified of the RO's determination and his appellate rights in a July 1995 letter, but he did not appeal nor was new and material evidence received within the applicable time period.  Thus, the June 1995 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  Neither the appellant nor his representative has argued otherwise.

In this appeal, the appellant now seeks to reopen his previously denied claim of service connection for residuals of a back injury.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the last final June 1995 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes private clinical records showing that, in September 1992, the appellant sustained another on-the-job back injury when he slipped and fell while moving tables in a cafeteria.  The appellant acknowledged a history of previous back surgeries in 1988 and 1989, but indicated that he had recovered and returned to work in October 1991.  He indicated that he had been able to work full-time until his September 1992 back injury.  The diagnosis was degenerative disc disease of the lumbar spine with a superimposed traumatic event as the precipitating episode.  

More recent VA and private clinical records received by the RO show that the appellant has continued to receive treatment for chronic low back pain.  Diagnoses included back pain syndrome, status post lumbar laminectomy.  In May 2014, the appellant was seen for nonsurgical management of his lumbar stenosis.  At that time, he reported that his chronic back condition started in 1971 after he was injured in basic training.  

The Board finds that the appellant's statements, memorialized in the May 2014 private clinical record, which date the onset of his chronic back symptoms to service, when presumed credible, relate to an unestablished fact necessary to substantiate the claim.  In other words, the appellant's statements of continuity of symptomatology since the in-service injury suggest that there may be a nexus between service and a currently claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Given the basis for the prior denial, this is new and material evidence triggering VA's duty to assist and warranting reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Shade, 24 Vet. App. at 117-18.

Under these circumstances, the Board finds that new and material evidence has been presented and the previously denied claim of service connection for residuals of a back injury is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.



ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for residuals of a back injury is granted.


REMAND

In light of the appellant's contentions and the evidence of record, the Board finds that a VA medical examination is necessary to address the etiology of the appellant's current low back disability, to include whether it is causally related to his active service or any incident therein, such as the April 1971 lumbosacral strain he sustained during basic training.  38 C.F.R. § 3.159(c)(4) (2014).

The Board acknowledges that the appellant was afforded a VA medical examination in February 2014, but finds that the probative value of the examiner's opinion is reduced by what appears to be an inaccurate characterization of the in-service evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)  In this regard, at the February 2014 VA medical examination, the appellant reported that he had first sustained injury to his low back in service in 1971.  He also acknowledged sustaining post-service back injuries in 1988 and 1992.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's current low back disability was less likely than not incurred in or caused by service.  The examiner explained that, although the appellant had been seen on several occasions in service for a back strain, there was no history of any injury and his condition resolved.  As set forth above, however, the appellant's service treatment records do document an April 1971 back injury, and the appellant reported back pain since that time, including at his December 1971 service separation medical examination.  

In light of these factors, the Board concludes that an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for an appropriate medical examination to determine the nature and etiology of his current low back disability.  Access to the appellant's electronic VA claims file must be provided to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current low back disability identified on examination is causally related to the appellant's active service or any incident therein, including the documented April 1971 lumbosacral strain.  

In providing the requested opinion, the examiner is requested to consider the pertinent evidence of record, including the appellant's service treatment records documenting the April 1971 back injury as well as subsequent complaints of recurrent back pain, paravertebral muscle spasm, and decreased range of motion, and the December 1971 military separation medical examination noting continued low back pain on an occasional basis.  The examiner should also consider the post-service clinical records documenting on-the-job back injuries in October 1987 and September 1992, as well as back surgeries in 1988 and 1989.  

The examiner should also provide a clear rationale for the opinion provided, with a discussion of the facts and medical principles involved.  

2.  After the action above has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


